              Case 2:18-cv-00746-MJP Document 158 Filed 09/23/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           JOE J.W. ROBERTS JR.,                            CASE NO. C18-746 MJP

11                                  Plaintiff,                ORDER GRANTING PLAINTIFF’S
                                                              MOTION TO EXCLUDE;
12                  v.
                                                              GRANTING PLAINTIFF’S
13           VILMA KHOUNPHIXAY, et al.,                       MOTION TO STRIKE

14                                  Defendants.

15

16           This matter comes before the Court on Plaintiff’s Motions to Seal (Dkt. Nos. 126, 148)

17   and Motion to Exclude Expert Testimony (Dkt. No. 124). Having reviewed the Motions, the

18   Responses (Dkt. Nos. 138, 140, 153), the Replies (Dkt. Nos. 142, 143, 154), and all related

19   papers, the Court GRANTS Plaintiff’s Motions.

20           Plaintiff, Joe J.W. Roberts Jr., alleges that for several months while he was an inmate at

21   the Monroe Correctional Complex he was punished and denied treatment while enduring suicidal

22   ideations and self-harming behavior. (See Dkt. No. 92 (“FAC”).) Plaintiff now seeks to seal two

23   exhibits Defendants’ filed in support of their pending Motion for Summary Judgment (Dkt. No.

24   127):


     ORDER GRANTING PLAINTIFF’S MOTION TO EXCLUDE; - 1
              Case 2:18-cv-00746-MJP Document 158 Filed 09/23/20 Page 2 of 5




 1          (1) “Mental Health Update,” which contains information about Plaintiff’s mental health

 2              treatment, diagnoses, and prognoses;

 3          (2) “Psychiatric Progress Note,” which also contains details about Plaintiff’s mental

 4              health and treatment.

 5   (Dkt. No. 130, Ex. No. 1)

 6          “The local rules of this District recognize a strong presumption in favor of public access

 7   to the Court’s files.” Karpenski v. Am. Gen. Life Companies, LLC, No. 2:12-CV-01569RSM,

 8   2013 WL 5588312, at *1 (W.D. Wash. Oct. 9, 2013) (citing Local Rules W.D. Wash. LCR 5(g)).

 9   “The Ninth Circuit has also recognized a strong presumption of public access to documents

10   attached to dispositive motions.” Id. (citing Kamakana v. City and County of Honolulu, 447

11   F.3d 1172, 1179 (9th Cir.2006)). In order to overcome this presumption, Plaintiff must meet a

12   “compelling reasons” standard to seal documents at the summary judgment stage. Id.

13          Here, Plaintiff has demonstrated a compelling reason. Id. (quoting G. v. Hawaii, 2010

14   WL 2607483 (D.Haw.2010) ((“The need to protect medical privacy qualifies in general as a

15   ‘compelling reason.’”). The Court recognizes Plaintiff’s right to keep detailed treatment notes

16   concerning his mental health off the public docket. The Court therefore GRANTS Plaintiff’s

17   motions to seal. (Dkt. Nos. 126, 148.) The exhibit (Dkt. No. 130, Ex. 1) will be sealed for

18   purposes of the motion for summary judgment. However, the Parties may later raise the issue of

19   whether these documents will be sealed at trial.

20          II. Motion to Exclude

21          Plaintiff also seeks to exclude the expert testimony of Dr. Ryan Quirk and to preclude the

22   individual defendants from testifying as experts. (Dkt. No. 124.) Pursuant to Fed. R. Evid.

23   104(a), “[p]reliminary questions concerning the qualification of a person to be a witness . . . shall

24


     GRANTING PLAINTIFF’S MOTION TO STRIKE - 2
                Case 2:18-cv-00746-MJP Document 158 Filed 09/23/20 Page 3 of 5




 1   be determined by the court.” However, in making such determination, “care must be taken to

 2   assure that a proffered witness truly qualifies as an expert, and that such testimony meets the

 3   requirements of Rule 702,” Jinro Am. Inc. v. Secure Inv., Inc., 266 F.3d 993, 1004 (9th Cir.

 4   2001), as “‘[e]xpert evidence can be both powerful and quite misleading because of the difficulty

 5   in evaluating it.’” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595 (1993) (citation

 6   omitted). The proponent of the expert testimony has the burden of establishing the testimony’s

 7   admissibility by a preponderance of the evidence. See Bourjaily v. United States, 483 U.S. 171

 8   (1987).

 9             Under Fed. R. Evid. 702, an expert witness may testify to “assist the trier of fact to

10   understand the evidence . . . if (1) the testimony is based upon sufficient facts or data, (2) the

11   testimony is the product of reliable principles or methods, and (3) the witness has applied the

12   principles and methods reliably to the facts of the case.” Although expert testimony is liberally

13   admitted under the Federal Rules, when evaluating the admissibility of expert testimony, a trial

14   court must be careful to avoid supplanting the adversary system or the role of the jury. Tubar v.

15   Clift, No. C05-1154-JCC, 2009 WL 1325952, at *1 (W.D. Wash. May 12, 2009).

16             A. Dr. Quirk

17             Having reviewed Dr. Quirk’s Expert Report (Dkt. No. 125, Ex. 1), the Court concludes

18   that his “Primary Opinions” one through three should be excluded as improper legal conclusions.

19   In “Primary Opinion 1,” Dr. Quirk opines that there “was no violation of the Eighth

20   Amendment,” and in “Primary Opinion 2” he opines that there “was no evidence to support

21   Plaintiff’s claim of deliberate indifference . . . nor that Mr. Roberts had been discriminated

22   against on account of his disability.” (Dkt. No. 125, Ex. 1 at 39, 41.) Dr. Quirk’s statements are

23   impermissible opinions on ultimate issues of law in this matter and are therefore excluded.

24


     GRANTING PLAINTIFF’S MOTION TO STRIKE - 3
              Case 2:18-cv-00746-MJP Document 158 Filed 09/23/20 Page 4 of 5




 1           Dr. Quirk’s Primary Opinion 3 concludes that “there is not sufficient evidence to

 2   establish causation” to prove damages for pain and suffering. (Id. at 42-43.) His conclusion is

 3   both an impermissible legal opinion and supplants the role of the jury, which is charged with

 4   determining damages from pain and suffering. See Tubar v. Clift, 2009 WL 1325952, at *1.

 5           The Court also finds that Dr. Quirk has not presented any information to establish that the

 6   Diamond screening test he used to evaluate Plaintiff is a reliable method, as required by Rule

 7   702. He therefore may not testify to opinions he has drawn from the Diamond screening test

 8   until Defendants have submitted a proffer validating Dr. Quirk’s use of the test. The proffer

 9   should include a description of any training Dr. Quirk received in the use of the the test and

10   information that validates the use of the test as applied to Plaintiff in the prison setting.

11           B. Individual Defendants

12           Plaintiff also objects to the individual Defendants—who were treatment providers at the

13   Monroe Correctional Complex during the events at issue in this lawsuit—being named as

14   experts. “A treating physician is generally regarded as a percipient witness with knowledge of

15   the diagnosis and treatment in which he or she participated. If the physician’s testimony is

16   limited to such issues, no written report is required.” Goodman v. Staples the Office Superstore,

17   LLC, 644 F.3d 817, 824 (9th Cir. 2011) (citing Fed. R. Civ. P. 26(a)(2) advisory committee’s

18   note to 1993 amendment); see also Peeler v. Boeing Co., No. C14-0552RSL, 2015 WL

19   13841120, at *1 (W.D. Wash. Oct. 1, 2015). Because Defendants have not provided written

20   reports, their testimony will be limited to their knowledge of Plaintiff’s diagnosis and the

21   treatment in which the individual Defendant participated. The Defendants may not give their

22   opinions on the treatment offered by the other Defendants or by any of Plaintiff’s other

23   providers.

24


     GRANTING PLAINTIFF’S MOTION TO STRIKE - 4
            Case 2:18-cv-00746-MJP Document 158 Filed 09/23/20 Page 5 of 5




 1                                                 Conclusion

 2         In conclusion:

 3         (1) The Court GRANTS Plaintiff’s Motions to Seal (Dkt. Nos. 126, 148) and SEALS the

 4            exhibits “Mental Health Update” and “Psychiatric Progress Note.” (Dkt. No. 130, Ex.

 5            No. 1).

 6         (2) The Court also GRANTS Plaintiff’s Motion to Exclude (Dkt. No. 124).

 7                a.    Dr. Quirk’s “Primary Opinion” Nos. 1-3 are impermissible legal conclusions

 8                      and are STRICKEN;

 9                b. Dr. Quirk may not testify as to opinions he has drawn from the Diamond

10                      screening test until Defendants have submitted a proffer validating Dr.

11                      Quirk’s use of the test;

12                c. Individual Defendants may testify as experts only as to their own treatment

13                      decisions.

14

15         The clerk is ordered to provide copies of this order to all counsel.

16         Dated September 23, 2020.



                                                           A
17

18
                                                           Marsha J. Pechman
19                                                         United States Senior District Judge

20

21

22

23

24


     GRANTING PLAINTIFF’S MOTION TO STRIKE - 5
